OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308_£AEIT§.LSiJAJ4@N, Afc&TINrjgeXASJ&il 1

           OFFICIAL BUS2K1ESS
           STATE .OF TEXAS ^ajS-1
           PENALTY FOR           '''"""
2/20/2015 "-ruw-ueUSE          r'S;   "8&0                   02 1R
                                                             0006557458       MAR02 2015
PERKINSnJEREMJAHLM'A'URICE
On this day^b.e^'a'iSpliSatiSinkfSr-iJ 1 07 Writ of Habeas Corpus has been received
and pre^iedJortrrerc^iTrPO WftM&Sg*                :
                                                                           Abel Acosta, Clerk

                             JEREMIAH MAURICE PEF
                             DANIEL UNIT - TDJ>#-Tg30098
                             938 SOUJbW=1vrl673
                             SN^BER TX 79549




                                                                                           ajt
                                                                                       O'